 In the Matter of BUCYRUS-ERIE COMPANY,, EMPLOYERandPATTERNMAKERS' LEAGUE OF NORTH AMERICA, AFL, PETITIONERCase No. 6-R-1687.-Decided March 2, 1948Mr. Arthur R. Donovan,of Evansville, Ind., for the Employer.Mr. C. D. Madigan,,iof Cleveland, Ohio, for the Petitioner.Mr. Phillip M. Curran,of Pittsburgh, Pa., andMr. John Gravey,ofErie, Pa., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Erie,Pennsylvania, on August 7, 1947, before Henry Shore, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affiriiied.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE EMPLOYERBucyrus-Erie Company, a Delaware corporation, is engaged inthe production, sale, and distribution of power shovels, drag lines,cranes, tractor winches, trailers, and gun carriage mounts.This pro-ceeding is concerned only with the Employer's plant at Erie, Pennsyl-vania.During -the past year, the Employer purchased for use at itsErie plant raw materials valued in excess of $1,500,000 from sourcesoutside the Commonwealth of Pennsylvania. During the same period,the Employer manufactured at this plant $5,000,000 worth of products,93 percent of which was sold and shipped to purchasers outside theCommonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'The Employer's name appears as amended at the hearing.%The Intervenor'smotion to dismiss is denied for reasons stated herein76 N. L R B., No. 74.781902--4&--vol.76-32483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.The United Steelworkers of America, herein called the Intervenor,is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargainingrepresentative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affectingcommerceexists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all wood and metal pattern makers andapprentices at the Erie, Pennsylvania, plant of the Employer.TheIntervenor contends that the appropriate unit is a plant-wide unit,including pattern makers, which ithas represented since it was certi-fied by the Board in 1942. The Employer asserts a preference forthe existing unit, although its formal position is neutral.In August 1942, the Board certified the Intervenor to represent aunit of production and maintenance employees, which included patternmakers.3Thereafter, the Employer and the Intervenor entered intosuccessive collective bargining contracts, the most recent one of whichwas executed in June 1947.4During the 15-day escape period provided in the June 1946 contract,the pattern shop employees withdrew from the Intervenor and notifiedthe Employer to cease checking off their dues.r, In December 1946,these employees joined the Petitioner, and in the following month thelatter made its first request of the Employer for recognition on behalfof the patternmakers.Although thebenefits derived from the Intervenor's contracts withthe Employer have been extended to the employees in the pattern shop,there is no evidence that the Intervenor handled, or refused to handle,grievances for them.The pattern makers perform the usual skilledwork of their craft.They construct patterns which are used essen-tially for the production of castings at the Erie plant.They areSMatter of Bucyrus-Erie Company,42 NL. R. B 12654 This contract is presently in effect ; it is not asserted as a bar.5The record indicates that there was a plant-wide strike from January to June 1946. BUCIRUS-ERIE COMPANY485separately located and are under the separate direction of a super-visory working foreman.Seniority is on a departmental basis.It appears that the pattern makers sought herein constitute a genuinecraft group 6 and that the Board has in numerous instances establishedsimilar bargaining units of pattern makers in the industry generally.Therefore, we find that they may be bargained for separately, if theyso elect.?However, we shall make no final unit determination at thepresent time but shall direct an election among all wood and metalpattern makers and apprentices at the Erie, Pennsylvania, plant ofthe Employer, excluding the pattern shop foreman,8 and all othersupervisory employees. If the majority of these employees vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bucyrus-Erie Company, Erie,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixth Region, and subject to Sections 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among all wood and metal pattern makers and apprentices, excludingthe pattern shop foreman, and all other supervisory employees, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by Pattern Makers' League of North America,AFL, for the purposes of collective bargaining .9CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.°SeeMatter of Kaiser-Frazer Corporation,73 N L 11.11,109.7 Cf.Matter of York Corporation,74 N L R B 934 ;Matter of Combustion EngineeringCompany,74 N. L. R. B. 556;Matter of The National Cash Register Company, 74 N L.R. B 1350.sHarry Breter Jr°Having failed to comply with the filing requirements of Section 9 (f), (g), and (h) ofthe Act,as amended,the Intervenor will not be accorded a place on the ballotThe Inter-venor's contentions contained in the document it filed with the Board entitled"Objectionsof Intervenor to Proposed Denial of Status as Party in Interest and Request for OralArgument" are hereby rejected and request for oral argument is hereby denied for reasonsstated inMatter of Rite-Form Corset Corn peep,75 N. L. R B 174.